Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is an independent claim written in a dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “acquire reservation information on a rental space, and perform, using the reservation information, processing of prompting a user to perform a predetermined task that is to be performed before or after using the rental space.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (business and sales relations). That is, other than reciting “processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “acquire” and “perform” in the context of this claim encompasses the user to manually determine a reservation information for a space and perform a task following the reservation time. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “mobile terminal apparatus” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 19 and 20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-18 further describe the identified abstract idea. The generic computer component of claims 2-18 (processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varghese et al. referred herein as Varghese (U.S. Patent Application Publication No. 2021/0329447).

As to claims 1, 19 and 20, Varghese teaches an apparatus, a system and a non-transitory computer readable medium comprising:
a processor configured to acquire reservation information on a rental space, (para 35 and 41, show that the system receives a reservation information for a space)
perform, using the reservation information, processing of prompting a user to perform a predetermined task that is to be performed before or after using the rental space. (para 41 and 51, show that the system determines a task of cleaning after the reservation has passed)
As to claim 2, Varghese teaches the apparatus of claim 1 as discussed above. 
Varghese further teaches:
wherein the processor is configured to perform processing of prompting the user to perform, as the predetermined task that is to be performed after using the rental space, a task of cleaning the rental space. (para 51, 54-55)
As to claim 3, Varghese teaches the apparatus of claim 2 as discussed above. 
Varghese further teaches:
wherein the processor is configured to perform processing of prompting the user to perform the task of cleaning the rental space in a case where the rental space is not reserved for a predetermined time period. (para 54-55 and 65-66, show that the space is cleaned when the space is reserved the next day)
As to claim 4, Varghese teaches the apparatus of claim 2 as discussed above. 
Varghese further teaches:
wherein the processor is configured to in a case where the rental space is continuously used with a plurality of reservations, perform, a predetermined time period before an end time of a last one of the plurality of reservations, processing of prompting the user to perform the task of cleaning the rental space. (para 54-55)
As to claim 5, Varghese teaches the apparatus of claim 1 as discussed above. 
Varghese further teaches:
wherein the processor is configured to perform processing of prompting the user to perform, as the predetermined task that is to be performed after using the rental space, a task of making the rental space in accordance with a next reservation. (para 41 and 51, show that the system schedules a cleaning time that would prepare the rental space for the next reservation)
As to claims 6, 7 and 8, Varghese teaches the apparatus of claims 2, 3 and 4 as discussed above. 
Varghese further teaches:
wherein the processor is configured to perform processing of prompting the user to perform, as the predetermined task that is to be performed after using the rental space, a task of making the rental space in accordance with a next reservation. (para 51 and 54-55)
As to claim 13, Varghese teaches the apparatus of claim 1 as discussed above. 
Varghese further teaches:
wherein the processor is configured to further perform processing of accepting a reservation for the rental space, and when accepting the reservation, perform processing of prompting the user to perform the predetermined task. (para 54-55, show that when the space is reserved the cleaning is performed)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. referred herein as Varghese (U.S. Patent Application Publication No. 2021/0329447) in view of Nakamura et al. referred herein as Nakamura (U.S. Patent Application Publication No. 2021/0168261).

As to claim 14, Varghese teaches all the limitations of claim 13 as discussed above. 
Varghese does not teach:
wherein the processor is configured to further perform processing of accepting a reservation for a predetermined object to be used in the rental space.
However, Nakamura teaches:
wherein the processor is configured to further perform processing of accepting a reservation for a predetermined object to be used in the rental space. (para 236, show that the user reserves the space and an external resource with the space)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to reserve an object with the space in Varghese as taught by Nakamura. Motivation to do so comes from the knowledge well known in the art that providing the user with an extra object to be reserved would make the space more desirable by users and would result in more profit to the owner and the system. 
As to claim 15, Varghese teaches all the limitations of claim 14 as discussed above. 
Varghese does not teach:
wherein the processor is configured to cancel the reservation for the rental space in a case where the object to be used is unavailable for reservation.
However, Nakamura teaches:
wherein the processor is configured to cancel the reservation for the rental space in a case where the object to be used is unavailable for reservation. (para 175, show that the system cancels the reservation if the external resource is not available)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to reserve an object with the space in Varghese as taught by Nakamura. Motivation to do so comes from the knowledge well known in the art that providing the user with an extra object to be reserved would make the space more desirable by users and would result in more profit to the owner and the system.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. referred herein as Varghese (U.S. Patent Application Publication No. 2021/0329447) in view of Castindo et al. referred herein as Castindo (U.S. Patent Application Publication No. 2019/0318329).

As to claim 16, Varghese teaches all the limitations of claim 1 as discussed above. 
Varghese does not teach:
wherein the processor is configured to evaluate the predetermined task by using predetermined information, and further perform processing of rewarding the user in accordance with a result of evaluation.
However, Castindo teaches:
wherein the processor is configured to evaluate the predetermined task by using predetermined information, and further perform processing of rewarding the user in accordance with a result of evaluation. (para 64, show that the system receives information from the IOT devices in order to determine if a room has been cleaned or not and based on the determination the cleaning company will be payed)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to evaluate a task in Varghese as taught by Castindo. Motivation to do so comes from the knowledge well known in the art that paying the task maker after evaluating the work would reduce fraud.  
As to claim 18, Varghese teaches all the limitations of claim 1 as discussed above. 
Varghese does not teach:
wherein the processor is configured to acquire the predetermined information which is a result of evaluation of a task performed by the user, the evaluation being made by a next user, and perform processing of rewarding the user in accordance with the acquired result of evaluation.
However, Castindo teaches:
wherein the processor is configured to acquire the predetermined information which is a result of evaluation of a task performed by the user, the evaluation being made by a next user, and perform processing of rewarding the user in accordance with the acquired result of evaluation. (para 64)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to evaluate a task in Varghese as taught by Castindo. Motivation to do so comes from the knowledge well known in the art that paying the task maker after evaluating the work would reduce fraud.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. referred herein as Varghese (U.S. Patent Application Publication No. 2021/0329447) in view of Castindo et al. referred herein as Castindo (U.S. Patent Application Publication No. 2019/0318329) in view of Holbrook et al. referred herein as Holbrook (U.S. Patent Application Publication No. 2015/0181152).

As to claim 17, Varghese in view of Castindo teaches all the limitations of claim 16 as discussed above. 
Varghese and Castindo do not teach:
wherein the processor is configured to acquire the predetermined information which is an image of the rental space captured by an image capturer, and evaluate the predetermined task by using the acquired image.
However, Holbrook teaches:
wherein the processor is configured to acquire the predetermined information which is an image of the rental space captured by an image capturer, and evaluate the predetermined task by using the acquired image. (para 147)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to evaluate a task using a camera in Varghese in view of Castindo as taught by Holbrook. Motivation to do so comes from the knowledge well known in the art that paying the task maker after evaluating the work would reduce fraud.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628